PER CURIAM.
Plaintiff was the owner of farm lands in Custer county. On August 21, 1946, the premises were sold to defendant Henry W. Engelbrecht, brother of the plaintiff, pursuant to judgments entered in actions to foreclose two second mortgages held by the Federal Farm Mortgage Corporation. On September 30, 1947, sheriff’s deeds were duly executed and delivered to the brother who has since claimed to be the owner. On May 16, 1947, plaintiff entered into a written lease with defendant Mary Engelbrecht, his sister, describing the mortgaged premises and other lands. The lease recites that lessee agrees to pay as rental the “taxes assessed for 1947”.
Plaintiff alleged that his brother agreed to loan to him the amounts required to purchase the premises at foreclosure sales and that the sheriff’s certificates of sale were held by him as security therefor. It is claimed that the trial court excluded competent evidence offered by plaintiff to show that because there were two judgments against him the lease was made for the purpose of applying the proceeds from crops grown on the leased premises upon the mortgaged indebtedness and that the evidence is not sufficient to sustain the’findings of the trial court. From an adverse judgment, plaintiff appeals.
We have carefully considered the evidence and the numerous assignments of error. We think that no good purpose would be served by a detailed discussion. The material findings are supported by competent evidence and we find the record to be free from prejudicial error. The judgment appealed from is affirmed.
All the Judges concur.